Citation Nr: 0522694	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-08 814 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cervical neuritis of the right arm, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
sciatic neuropathy of the right leg, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
cervical neuropathy of the left arm, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1959 to April 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's cervical neuritis of the right arm manifests 
sensory disturbances with some organic changes characterized 
by weakness and loss of deep tendon reflexes, but sensation 
remains intact and there is no clinical evidence of atrophy 
of the muscles secondary to nonuse.

3.  The competent medical evidence of record shows that the 
veteran's sciatic neuropathy of the right leg manifests 
moderately severe sensory disturbances with some organic 
changes characterized by weakness and loss of deep tendon 
ankle reflexes absent clinical evidence of marked muscular 
atrophy.

4.  The competent medical evidence of record shows that the 
veteran's cervical neuropathy of the left arm manifests 
sensory disturbances with some organic changes characterized 
by weakness and loss of deep tendon reflexes, but sensation 
remains intact and there is no clinical evidence of atrophy 
of the muscles secondary to nonuse.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 40 
percent, but no higher, for service-connected cervical 
neuritis of the right arm have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Codes 8612-8512 
(2004).

2.  The schedular criteria for an increased rating of 40 
percent, but no higher, for service-connected sciatic 
neuropathy of the right leg have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code 8520 
(2004).

3.  The schedular criteria for an increased rating of 30 
percent, but no higher, for service-connected cervical 
neuropathy of the left arm have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Codes 8612-8512 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 2002 rating decision, January 
2004 Statement of the Case (SOC) issued by a Decision Review 
Officer (DRO), and March 2004 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
January 2004 SOC provided the veteran with notice of laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  

Lastly, in correspondence dated in July 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an increased evaluation for 
the service-connected disabilities.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in July 2003 was not given prior to 
the first AOJ adjudication of the claims, the case was 
reconsidered again on a de novo basis by a Decision Review 
Officer in January 2004 and the SOC was provided to the 
veteran.  Also, the Board notes that the notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the veteran.  

The Board also acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in October 2001 and June 
2003.  The RO obtained VA treatment records dated from 
October 2001 to November 2003.  The RO obtained private 
treatment records identified by the veteran from Drs. B.B., 
D.B., H.K., and J.V.,   Trumbull Memorial Hospital, and St. 
Elizabeth Hospital.  In response to the RO's record request, 
Dr. J.S. reported that no records on the veteran were 
located.  The claims file shows that no response to the RO's 
records request came from Dr. C.E. through Dr. P.B.  
According to VA Form 21-4142 (Authorization and Consent to 
Release Information to VA), the veteran last received 
treatment from Dr. C.E. in 2000-a period of time that is not 
very probative as to the current severity of the veteran's 
service-connected disabilities in light of substantial 
evidence of record dating later.  Thus, the Board will not 
remand the case to the RO for purposes of ordering a follow-
up to the initial request.  Lastly, the RO scheduled the 
veteran for a videoconference hearing, which was held before 
the undersigned Veterans Law Judge in June 2005.  At the 
hearing, the veteran testified that he continued to regularly 
receive treatment from the VA Medical Center-specifically, 
he received treatment within the last year and a half.  The 
veteran, however, testified that no VA physician advised him 
that his disabilities had increased in severity.  The Board 
finds no basis for remanding the case to the RO just for 
purposes of obtaining additional VA treatment records when 
there will always be a lag in time between the time the case 
is at the RO and when it finally comes before Board.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.


Procedural History and Evidence

In a November 1967 rating decision, the RO granted service 
connection for cervical neuritis in the right forearm, arm, 
and hand and assigned a 20 percent rating under  Diagnostic 
Codes 8612-8512 effective August 17, 1967, the date of 
receipt of the veteran's original claim.  The RO also granted 
service connection for sciatic neuritis, secondary to back 
injury, in right lower extremity and assigned a 10 percent 
rating under Diagnostic Codes 8620-8520 effective August 17, 
1967.  In a March 1995 rating decision, the RO granted an 
increased disability rating of 20 percent for the right leg 
disability under Diagnostic Codes 8620-8520 effective 
November 21, 1994, the date of receipt of increased rating 
claim.  In a February 1997 rating decision, the RO granted 
service connection for sensory neuropathy of the left upper 
extremity and assigned a 20 percent rating under Diagnostic 
Codes 8612-8512 effective July 3, 1996, the date of receipt 
of the veteran's claim.  In May 2001, the veteran filed the 
instant claim for increased disability ratings.  The 20 
percent ratings have remained in effect.  

Records from Dr. D.B. dated from January 1991 to May 1999 
show that the veteran was followed for back complaints and 
that he underwent a bilateral discectomy in November 1991.

An October 2001 VA spine examination report notes by way of 
history that the veteran sustained injuries to his neck and 
back during service that resulted in cervical radiculitis in 
both arms and lumbar radiculitis in his legs.  The veteran 
currently complained of chronic neck pain that radiated into 
his arms and hands and chronic back pain that radiated into 
his legs.  He reported that he retired from work due to these 
disabilities.  He was able to perform normal daily 
activities.  Anything that required heavy or repetitive use 
bothered his disabilities.  He affirmed that he experienced 
pain, stiffness, and fatigability in his neck and both upper 
and lower extremities.  The physical examination revealed 
that the veteran was able to ambulate without aids or 
assistance.  No other findings relevant to the service-
connected disabilities were reported.  

An October 2001 VA neurological examination report shows that 
the veteran currently complained of pain in his right upper 
arm that radiated across the forearm with tingling sensations 
in the hand and arm on the right as well as pain in the right 
shoulder.  In the left arm, the symptoms were identical but 
more severe.  In his legs, he experienced a radiating pain 
that ran down the back of his legs that originated from each 
hip.  He also complained of numbness and tingling in all of 
the toes of his feet as well as on top of his feet.  He also 
reported that he retired in March 2000 because his symptoms 
prevented him from working as an electrician.  He explained 
that he was unable to climb ladders, scaffolding, and beams 
due to the problems in his arms and back; pain was the 
limiting symptom.  He indicated that his symptoms came and 
went.  "Turning quickly or suddenly" and changes in weather 
or temperature could precipitate or exacerbate all of the 
symptoms.  He had flare-ups at a frequency of once or twice a 
month during which he experienced pain, weakness, and 
fatigue.  He maintained that during flare-ups he was unable 
to get out of bed most of the time.  He described the first 
day of a flare-up as being the worst; he was in bed 25 
percent of the total time of his flare-up.  His level of 
activity during flare-ups could include watching television 
and walking the dogs in order to try and loosen up.  Other 
than that, he felt that he could not perform much in the way 
of activities. 

The examiner noted that the veteran had a negative Romberg 
sign.  He was able to toe and heel walk across the floor.  He 
was able to perform a full knee bend to approximately 3/4 
position during which time he complained of tightness in the 
front and back of the thighs and pain in the back.  He was 
able to stand straight up from this position without 
difficulty.  On motor examination, he demonstrated variable 
resistance to maneuvers involving the arms, forearms, and 
hands bilaterally.  The examiner indicated that the veteran 
stated that any deficiency in movement was due to pain mainly 
in the upper arm or shoulder of the side being tested.  He 
had good tone and bulk bilaterally without evidence of 
atrophy secondary to disuse.  There were no fasciculations 
seen in the arms or the legs.  He had +5/5 grip strength 
bilaterally.  His tricep muscles appeared to be +5/5 without 
causing any pain or discomfort.  In the lower extremities, 
there was an identical limitation of movement in the hip 
flexors and extensors secondary to pain, otherwise tone and 
bulk of the thighs and gluteal regions appeared quite normal.  
Knee flexion and extension as well as dorsi and plantar 
flexion were considered +5/5 bilaterally.  On sensory 
examination, the veteran reported approximately a 25 percent 
decrease to pin prick sensitivity over the left arm compared 
to the right, but it reversed at the level of the left 
forearm with sensitivity increasing by approximately 25 
percent over the right.  Below the wrist it reversed again 
with the left being less sensitive compared to the right by 
approximately 25 percent.  He also reported a decreasing 
gradient of sensation in both extremities in a proximal to 
distal fashion.  There was no radicular or dermatomal 
distribution that was clearly identifiable on examination.  
In the lower extremities, the examiner noted that there were 
inconsistencies in pin prick sensitivity with a patchy 
distribution of increased and decreased sensitivities being 
seen below the knee.  Above the knee, both thighs appeared to 
be equally sensitive.  Proprioception of the great toe was 
intact on the right but significantly diminished on the left.  
The same held true for vibratory sensation with the right 
being much more sensitive than the left.  Straight leg 
raising in the supine position was 40 degrees bilaterally at 
which point he complained of pain in the hips, back, and 
posterior thighs.  When asked to bend both knees and bring 
the knees back toward the chest, he complained of an increase 
in this pain bilaterally.  In the seated position, he 
complained of back and thigh pain at 15 degrees bilaterally.  
Deep tendinous reflexes were graded as +2/4 in the upper 
extremities, +2/4 in the knees, and +0/4 in the ankles.  No 
trophic changes were seen either in the arms, hands, legs, or 
feet. 

The examiner noted that the veteran's reported changes in 
sensory perception in all four limbs did not follow obvious 
radicular or dermatomal distribution patterns.  The examiner 
maintained that given the veteran's diabetic condition it was 
possible that some of his sensory findings, including 
decreased proprioception and vibration on the left, could be 
a consequence of this disorder.  The examiner reported that 
the straight leg raise test in the supine position was 
difficult to interpret since bending the knee caused an 
increase in pain whereas normally this maneuver would cause 
loosening of tension on the sciatic nerve that would be 
expected to cause a lessening of pain symptoms.  The examiner 
noted that the veteran related that his symptoms were 
becoming worse, but the examiner contended that he could not 
give any clinical evidence to either support or refute this 
claim.  

The November 2001 report on x-rays of the cervical and lumbar 
spine noted that there were minimal degenerative arthritic 
changes of the bodies of C5, C6 and C7, and minimal 
degenerative arthritic changes of the lumbosacral spine with 
marginal spur formation and narrowed disk space between L4 
and L5, as interpreted by the radiologist.  The report on a 
magnetic resonance imaging (MRI) of the cervical spine noted 
that there were mild degenerative changes at C5-6 and C6-7 
with evidence of minimal foraminal narrowing and flattening 
of the thecal sac, as interpreted by the radiologist.  

Records from Trumbell Memorial Hospital dated from June 1991 
to July 1991 and June 1999 to December 2002 shows that x-rays 
revealed degenerative changes of the lumber spine and 
spondylosis of C5-6 and C6-7.  

Records from Dr. J.V. dated from September 2000 to February 
2003 include an August 2002 record that noted that the 
veteran had diabetes with neuropathy.  An undated record 
[probably sometime in December 2002, based on other records 
that reference the findings] noted that an EMG study revealed 
left C6 and/or C5 radiculopathy with severe denervation, 
according to a diagnostic impression from Dr. H.K.  

A February 2003 report from Dr. B.B. to Dr. J.V. noted that 
the veteran complained of neck pain that radiated to his left 
arm and left side of his back.  He rated the pain a six on a 
scale of one to ten.  He complained of numbness and weakness 
in his left arm and hand; he denied any burning sensation.  
He indicated that using his arm made the pain worse.  On 
review of systems, it was noted that the veteran complained 
of numbness and tingling sensations in his hands and arms.  
On motor exam, there was normal bulk and tone throughout.  
There was no pronator drift.  Muscle strength was 5/5 
throughout with no focal motor weakness, except for 
diminished biceps and triceps reflex on the left.  Dr. B.B. 
reported that there was no appreciable atrophy or 
fasciculations.  On sensory exam, light touch, pin prick, and 
position were intact except for hypalgesia/hypoesthesia on 
the left C6, C7.  Deep tendon reflexes were symmetric 
bilaterally at the patella and Achilles.  Dr. B.B. noted that 
there were no pathologic reflexes but there was biceps and 
triceps weakness on the left that measured 4+/5.  Patrick's 
test was normal bilaterally; Homan's sign was negative; and 
Spurling's sign was positive on the left.  Romberg testing 
was negative.  Dr. B.B. observed that the veteran's gait was 
normal.  Dr. B.B. provided a diagnosis of cervical 
radiculopathy documented by EMG/nerve conduction velocity 
(NCV) tests.  Dr. B.B. reported that he discussed with the 
veteran conservative treatment options as well as surgical 
options.  Dr. B.B. noted that he advised the veteran that 
surgery should only be considered if conservative measures 
failed to provide significant relief of pain.  

Records from Dr. H.K. include a report on the EMG/NCV study 
evaluation dated in December 2002.  As noted, Dr. H.K. 
provided a diagnostic impression of left C6 and/or C5 
radiculopathy with severe denervation. 

Records from St. Elizabeth Hospital dated in February 2003 
noted no significant clinical findings. 

A June 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that recent 
electromyogram (EMG) studies revealed median mononeuropathy 
at/or distal to the wrist (noted as carpal tunnel syndrome), 
on the right, a moderate degree involving sensory and motor 
nerves with no active denervation sign, and on the left, a 
very mild degree involving only the sensory nerve.  The 
studies revealed mild chronic right C7 and left C6/7 
radiculopathy with minimal amount of chronic denervation 
signs in paraspinal muscles.  It was noted that an 
intraspinal lesion such as spinal stenosis should be 
considered.  Lastly, the studies revealed bilateral chronic 
mild L5 radiculopathy on the left worse than on the right 
with minimal chronic denervation signs in paraspinal muscles 
and left extensor hallicus longus.  It was noted that there 
was no definite electrophysiologic evidence of diabetes 
induced peripheral neuropathy.  The examiner then reported 
that the veteran complained that his right and left upper 
extremities ached in his shoulders and that he had numbness 
and pain in his hands and arms.  The veteran related that his 
symptoms had been present for the last five years on the 
right and seven years on the left, which he complained were 
gradually getting worse.  He noticed these symptoms when he 
started to drop things from his hands caused by a weaker grip 
in his hands.  The veteran reported that no medications 
helped his symptoms.  He indicated that he was unable to golf 
anymore due to his symptoms.  He maintained that he retired 
from work because he dropped tools from his hands due to the 
symptoms.  He was unable to kneel down or walk for longer 
than 100 yards. 

On examination, in the right upper extremity, there was good 
muscles strength that measured +5/5 throughout.  On the left 
side, there was good strength in the biceps that measured 
+5/5, but only +4/5 strength in the triceps.  There was +4/5 
strength in the left deltoids and wrist extensors/flexors and 
apparent +2/5 grip strength in the left-the examiner added 
however that this appeared to be functional since there was 
solid activation of the forearm musculature as well as good 
strength of the interossei muscles that measured +5/5, yet 
the veteran did not grip tightly when asked to do so.  In the 
lower extremities, there was bilateral strength that measured 
+4/5 throughout.  The straight leg raising test was negative 
bilaterally.  There were no back muscle spasms noted.  The 
examiner observed that the veteran's gait was antalgic on the 
right.  On sensory examination, the examiner reported that 
the veteran had significantly decreased pin prick and light 
from the deltoid down to the hands bilaterally, which 
increased in severity in a more distal direction.  There was 
a negative Tinel's and Phalen's sign bilaterally.  There was 
no evidence of thenar, hypothenar, or interosseous atrophy.  
In the lower extremities, he had bilaterally compromised 
vibratory and proprioceptive sensation as well as moderately 
severe loss of pin prick and light touch from the upper 
thighs down through the feet bilaterally.  He had deep tendon 
reflexes of +0/4 in the upper extremities.  

The examiner noted that it was as likely than not that the 
neck injury he suffered while in the service was related to 
some of his upper extremity symptoms based on electrical 
radiculopathic findings of C7 on the right and C6/7 on the 
left, although the examiner noted that clinically, "[the 
veteran's] paresthesias encompass much larger areas and 
cervical root distributions than these owing perhaps to his 
diabetic condition."  The examiner indicated that the 
veteran's in-service cervical injury was less likely than not 
related to the reported electrical finding of carpal tunnel 
syndrome on the right which clinically was not obvious.  
Lastly, the examiner related that the lower extremity 
symptoms of radicular pain were more likely than not 
secondary to his service connected injury to the back that he 
claimed was worsening.  The examiner added that the EMG 
results suggested that he suffered from chronic L5 
radiculopathy and that there were no definite signs of 
diabetic neuropathy.  

A March 2003 report from Dr. B.B. shows that the veteran 
complained of neck pain that radiated to both of his 
shoulders.  He rated the pain as six or seven on a scale of 
one to ten.  He complained that his condition was worsening.  
Dr. B.B. reported that the veteran's neurological examination 
was unchanged from February 2003.  Dr. B.B. indicated that he 
discussed with the veteran conservative management options.  
Dr. B.B. noted that the veteran had multiple medical risk 
factors.  Dr. B.B. maintained that he did not believe that 
the veteran's condition was severe enough at that point to 
recommend surgery.  Dr. B.B. added that surgery should be 
considered only if conservative measures failed to provide 
significant relief of pain.  

VA treatment records dated from May 2002 to November 2003 
show that the veteran complained of pain in his left hand. 

The veteran presented testimony at the June 2005 
videoconference hearing that was similar to complaints noted 
in the VA examination reports and private medical records.
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities other than that the 
September 1972 VA examination reports notes that the veteran 
is right-handed.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Right and Left Upper Extremities

The cervical neuritis of the veteran's right arm and cervical 
neuropathy of his left arm are each assigned a 20 percent 
rating under Diagnostic Code 8612 (neuritis), which is rated 
by analogy to incomplete paralysis of the lower radicular 
group under Diagnostic Code 8512.  Under Diagnostic Code 
8512, a 20 percent evaluation is prescribed for mild 
incomplete paralysis of the lower radicular group of both the 
major and minor extremities.  38 C.F.R. § 4.124a, Diagnostic 
Code 8512 (2004).  Moderate incomplete paralysis of the lower 
radicular group warrants a 30 percent evaluation for the 
minor extremity and a 40 percent evaluation for the major 
extremity.  Id.  Severe incomplete paralysis of the lower 
radicular group warrants a 40 percent evaluation for the 
minor extremity and a 50 percent evaluation for the major 
extremity.  Id.  The term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  Id.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  Id.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated at a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  

The June 2003 VA examiner maintained that it was as likely as 
not that the veteran's in-service neck injury was related to 
some of his upper extremity symptoms, but acknowledged that 
some may be attributable to the veteran's diabetes.  Unless 
symptoms of service-connected disability can be separated 
from the symptoms of nonservice-connected disability, the 
overall symptomatology must be attributed to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  As the symptoms of the veteran's service-
connected neuritis/neuropathy of the upper extremities have 
not been clinically separated from any symptoms that may be 
associated with his nonservice-connected diabetes, the Board 
has considered the overall symptomatology associated with the 
veteran's bilateral neurological arm impairment in reaching 
its determination in this case.

The veteran primarily complains of pain, a tingling 
sensation, weakness, and numbness in his upper extremities.  
The objective evidence of record shows that the veteran's 
upper extremities are primarily productive of the following:  
good tone and bulk; no evidence of atrophy of the muscles; 
grip strength that measures +5/5 on the right and functional 
grip strength that measures +2/5 on the left; muscle strength 
that measures +5/5 or 5/5 on the right and +4/5 on the left; 
intact light touch, pin prick, and position except for 
hypalgesia/hypoesthesia on the left; significantly decreased 
pin prick and light touch from the deltoid down to the hands 
that increases in severity distally; and deep tendinous 
reflexes graded +2/4, and in June 2003, +0/4.  The medical 
evidence shows that the veteran's cervical neuritis of the 
right arm and cervical neuropathy of the left arm manifest 
sensory disturbances and some organic changes characterized 
by weakness and loss of deep tendon reflexes.  Thus, the 
Board finds that the veteran's right and left arm 
disabilities probably more nearly approximate moderate 
incomplete paralysis of the lower radicular group.  

The Board does not find that the veteran's right and left arm 
disabilities approximate severe incomplete paralysis of the 
lower radicular group.  The veteran complains of numbness but 
sensation remains intact although diminished.  It is also 
very significant that there is no clinical evidence of 
atrophy of the muscles secondary to nonuse.  Dr. H.K. 
reported that EMG/NCV studies revealed "severe" denervation 
in December 2002, but this finding does not appear to have 
been replicated on the subsequent EMG/NCV noted in the June 
2003 VA examination report, which described the presence of a 
"minimal amount" of chronic denervation signs.  The medical 
evidence simply does not show that the overall symptomatology 
associated with the veteran's right and left upper 
extremities is severe.  Accordingly, the Board finds that the 
veteran is entitled to an increased rating of 30 percent, but 
not higher, under Diagnostic Codes 8612-8512 for cervical 
neuropathy of the left arm (minor extremity), and an 
increased rating of 40 percent, but not higher, under 
Diagnostic Codes 8612-8512 for cervical neuritis of the right 
arm (major extremity). 

Right Lower Extremity

As with the veteran's upper extremities, his sciatic 
neuropathy of the right leg is similarly rated by analogy to 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520, to include Diagnostic Code 8620 (neuritis).  Under 
Diagnostic Code 8520, a 10 percent evaluation is prescribed 
for mild incomplete paralysis of the sciatic nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation, moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation, and 
severe (with marked muscular atrophy) incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation.  Id.  

The veteran primarily complains of pain, a tingling 
sensation, weakness, and numbness in his right lower 
extremity.  The objective evidence of record shows that the 
veteran's right lower extremity is primarily productive of 
the following:  normal tone and bulk of the thigh; 
inconsistencies in pin prick sensitivity; compromised 
vibratory and proprioceptive sensation; moderately severe 
loss of pin prick and light touch; strength that measures 
+4/5; and deep tendon reflexes graded +2/4 in the knee and 
+0/4 in the ankle, and in June 2003, +2/4.  The June 2003 VA 
examiner indicates that the veteran has "moderately severe" 
loss of pin prick and light touch, and the medical evidence 
shows other sensory disturbances with some organic changes 
characterized by weakness and perhaps loss of deep tendon 
reflexes in the ankle.  As such, the Board finds that the 
veteran's right leg disability probably more nearly 
approximates moderately severe incomplete paralysis of the 
sciatic nerve.  

The Board does not find that the veteran's right leg 
disability approximates severe incomplete paralysis of the 
sciatic nerve.  The medical evidence shows that the right leg 
disability is not manifested by any muscular atrophy, much 
less marked atrophy.  Accordingly, the Board finds that the 
veteran is entitled to an increased rating of 40 percent, but 
not higher, under Diagnostic Code 8520 for service-connected 
sciatic neuropathy of the right leg.

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected upper extremities 
and right lower extremity disabilities alone cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran maintains that he retired from work on account of 
his service-connected disabilities.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2004).  In the instant case, to 
the extent that the veteran's service-connected disabilities 
interfere with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R.          § 3.321(b)(1) (2004) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).















ORDER

An increased rating of 40 percent for service-connected 
cervical neuritis of the right arm is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.

An increased rating of 40 percent for service-connected 
sciatic neuropathy of the right leg is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.

An increased rating of 30 percent for service-connected 
cervical neuropathy of the left arm is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


